PER CURIAM.*
Upon review of the hearing committee and disciplinary board findings and recommendations, and considering the transcript, record, briefs and oral argument, it is the decision of the court that Patrick H. Harrington be suspended from the practice of law in Louisiana for a period of twelve months. This suspension is to run concurrently with the nine-month suspension previously imposed by this court in 89-B-2380, and is considered to have begun running on March 12, 1991, the date the nine-month suspension was imposed. All costs of this proceeding are assessed to respondent.

 Judge Patrick M. Schott, Chief Judge, Court of Appeal, Fourth Circuit, participated in the decision in place of Justice Pike Hall, Jr., who was recused.